United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0168
Issued: March 5, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 29, 2019 appellant, through counsel, filed a timely appeal from a May 20, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 20-0168.
On August 18, 2016 appellant, then a 54-year-old transportation security officer, filed an
occupational disease claim (Form CA-2) alleging that she sustained an injury to her knees, hips,
ankles, feet, and lower back due to factors of her federal employment, including lifting up to 70
pounds, twisting, bending, squatting, walking, and standing. She noted that she first became aware
of her claimed conditions on March 1, 2015 and realized their relation to her employment on
July 5, 2016. Appellant stopped work on July 27, 2016.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

By decision dated December 5, 2016, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between her diagnosed
medical conditions and the accepted factors of her federal employment.
On December 13, 2016 appellant, through counsel, requested an oral hearing before a
representative of the Branch of Hearings and Review. A video hearing was held on March 1, 2017.
By decision dated April 4, 2017, OWCP’s hearing representative affirmed the December 5, 2016
decision.
On September 28, 2017 appellant, through counsel, filed a timely appeal with the Board.
By decision dated November 6, 2018,2 the Board affirmed the April 4, 2017 hearing decision
finding that appellant had not met her burden of proof to establish a medical condition causally
related to the accepted factors of her federal employment.
OWCP continued to receive additional medical evidence following the April 4, 2017
decision. The additional medical evidence included reports dated March 15, May 4, July 18, and
August 3, 2017 from Dr. Mark A. P. Filippone, a Board-certified physiatrist.
OWCP also received reports dated September 12, 19, November 7, 21, 2017, May 15, and
June 26, 2018 from Dr. Jahnna Levy, Board-certified in physical medicine and rehabilitation.
Treatment notes dated September 15, October 31, and December 12, 2017, January 19, and
May 29, 2018 were also received from Dr. Neil Sinha, a specialist in pain management.
Minesh Patel, a physician assistant, also submitted reports dated October 3, 2017,
April 30, 2018.
Progress reports were also received from Dr. Dipan Patel, a Board-certified
anesthesiologist, dated August 21, 2017 and March 15, 2018.
On February 19, 2019 appellant, through counsel, requested reconsideration and submitted
additional evidence.
In a January 10, 2019 report, Dr. Filippone noted appellant’s history of injury and
preexisting conditions. He opined that her work as a transportation security officer and a fall off
of a chair in June 2014, aggravated her previously damaged right foot and ankle, both knees, and
left hip.
By decision dated May 20, 2019, OWCP denied modification of its prior decision. It noted
that the evidence on reconsideration consisted only of the January 10, 2019 report from
Dr. Filippone.
The Board, having duly considered the matter finds that OWCP did not discuss medical
evidence submitted in support of appellant’s claim. Thus, the Board finds that this case is not in
posture for decision.

2

Docket No. 17-2011 (issued November 6, 2018).

2

In the case of William A. Couch,3 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that medical reports were not reviewed by OWCP in its May 20, 2019 decision.4
OWCP only reviewed the January 10, 2019 report for Dr. Filippone. It provided no discussion of
the numerous other medical reports submitted to the record following OWCP’s April 4, 2017
decision.5
As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim which was properly submitted to OWCP prior
to the time of issuance of its final decision be reviewed and addressed by OWCP.6 OWCP did not
consider medical reports received following the April 4, 2017 decision and prior to the May 20,
2019 decision, the Board cannot review such evidence for the first time on appeal.7
For this reason, the case will be remanded to OWCP to properly consider all of the evidence
of record.8 Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision.

3

41 ECAB 548 (1990).

4

See T.G., Docket No. 19-1930 (issued January 8, 2021).

5

The Board notes that it is unnecessary consider the evidence appellant submitted prior to the issuance of OWCP’s
April 4, 2017 merit decision because the Board considered that evidence in its November 6, 2018 decision. Findings
made in prior Board decisions are res judicata absent further review by OWCP under section 8128 of FECA. C.D.,
Docket No. 19-1973 (issued May 21, 2020); M.D., Docket No. 20-0007 (issued May 13, 2020).
6

See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, supra note 3.
7

20 C.F.R. § 501.2(c). See also G.M., Docket No. 16-1766 (issued February 16, 2017).

8

M.J., Docket No. 18-0605 (issued April 12, 2019).

3

IT IS HEREBY ORDERED THAT the May 20, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with the decision of the Board.
Issued: March 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

